DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and request for RCE filed 07/13/2022.

	Claims 1-2 and 4-8 previously presented, and claim 7 is currently canceled.

Claims 1-2, 4-6 and 8 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2014/159573, of record), by itself or combined with Sablotsky et al. (US 5,686,099, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a patch comprising a backing layer and an adhesive layer, 
wherein the adhesive layer contains methylphenidate, a rubber-based adhesive and an acrylic-based adhesive;
wherein the rubber-based adhesive contains a rubber-based adhesive base and a
tackifying resin; and
wherein the mixing ratio of the rubber-based adhesive and the acrylic-based adhesive is 1:1 to 1:9.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Liao teaches transdermal patch comprising backing layer and adhesive polymer matrix layer. The adhesive layer comprises methylphenidate and pressure sensitive adhesive comprising styrene-isoprene-styrene (S-I-S) block copolymer and nonreactive acrylic adhesive that does not contain acid functional group, i.e. does not contain carboxylic functional group. The adhesive layer further comprises tackifying agent. claim 6 of the reference recites the polymer matrix comprises from about 20% to about 40% methylphenidate. Claim 1 of the reference teaches from about 30% to about 80% rubber-based polymer; from about 10% to about 60% tackifying agent; and from about 0% to about 50% non-reactive acrylic polymer. From claim 1 of the reference it is calculated that the acrylic based adhesive can be up to 50%, and the combination of rubber based adhesive and the tackifier can be 40% and more. Therefore, the acrylic based adhesive can be 40% and the combination of rubber based adhesive and the tackifier can be also 40% forming the ratio of 1:1. Other ratio that fall within the claimed ratios can also be drawn from the teaching of the reference. As shown by the examples, rubber based adhesive comprises is Kraton® D1111KT, i.e. styrene-isoprene-styrene (S-I-S) block copolymer; non-reactive acrylic adhesive are Gelva and Duro-Tack; and tackifier. Tackifier is Arkon® P-100, which is alicyclic hydrocarbon resin. The reference further teaches terpene resin as a tackifier. See the entire reference, and in particular abstract; page 2, lines 13-25; page 3, lines 3-7, 14-20; page 9, lines 17-25; page 10, lines 12-20; page 11, lines 15-28; page 14, lines 1-8; page 15; page 16, lines 1-3;  page 17, lines 8-10; page 21, lines 9-10; examples; and claims, in particular claim 1. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liao reference suggests the claimed ratio of rubber based adhesive to the acrylic based adhesive of 1:1 to 1:9 wherein the rubber-based adhesive amount includes a rubber based adhesive base and a tackifying agent, the reference  does not exemplify the claimed ratios.
	Sablotsky teaches transdermal adhesive matrix comprising acrylic-based polymer and rubber-based polymer. The adhesive matrix is biocompatible and delivers drugs over prolonged period of time and sufficiently resistant to chemical or physical attack by environment during use so that it remains intact throughout the period of use. The acrylic based adhesive includes butyl acrylate, hexyl acrylate, 2-ethylhexyl acrylate, i.e. not containing carboxyl group. The rubber based adhesive include styrene-isoprene-styrene adhesive and a tackifying agent. The ratio of the rubber based adhesive including the tackifying agent to the acrylic based adhesive is preferably 1:2 to 15:1 that overlap with the claimed ratio (abstract; col.3, lines 11-16, 48-54; col.4, lines 14-17; col.5, lines 49-65; col.6, lines 1-20; col.7, lines 13-56; col.8, lines 38-57).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
While Liao teaches all the claimed elements of claim 1, and the reference claims ranges of each elements that embrace the claimed ratios of rubber based adhesive containing tackifying agent and acrylic based adhesive are suggested by the Liao, however, the claimed ratio is not exemplified. As such, the instant prior art does not appear to provide sufficient specificity, i.e., involves “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that it had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Consistent with this reasoning, it would have obvious to have selected the ratios of the rubber adhesive including tackifier, and acrylic adhesive as claimed from within the prior art disclosure of broader ratios. Specifically, the references teaches by virtue of claim 1 acrylic based adhesive can be up to 50%, and the combination of rubber based adhesive and the tackifier can be 40% and more. Therefore, the acrylic based adhesive can be 40% and the combination of rubber based adhesive and the tackifier can be also 40% forming the ratio of 1:1. Other ratio that fall within the claimed ratios can also be drawn from the teaching of the reference.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch comprising adhesive comprising methylphenidate in adhesive layer comprising rubber based adhesive and acrylic based adhesive wherein the rubber based adhesive comprising tackifier as taught by Liao, and use ratio of rubber based adhesive comprising tackifier to the acrylic based adhesive of 1:2 to 15:1 as taught by Sablotsky. One would have been motivated to do so because Sablotsky teaches such an adhesive is biocompatible and delivers drugs over prolonged period of time and sufficiently resistant to chemical or physical attack by environment during use so that it remains intact throughout the period of use. One would reasonably expected formulating a transdermal patch to deliver methylphenidate comprising an adhesive layer comprising rubber based adhesive comprising tackifier and acrylic based adhesive in a ratio of 1:1 to 1:9 wherein the adhesive layer is biocompatible, and deliver methylphenidate over prolonged period of time while sufficiently resists chemical or physical attack by environment of use so that it remains intact throughout the period of use.       
Regarding the ratio of the rubber adhesive to the acrylic adhesive as claimed by claim 1 of 1:1 to 1:9, Liao teaches ranges embracing the claimed ratios, as set forth in this office action, and Sablotsky teaches 1:2, and other ratios, that falls within the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding S-I-S block copolymer claimed by claim 2, Liao teaches Kraton® D1111KT.
Regarding claim 4 that the acrylic adhesive matrix does not have carboxyl group, Liao and Sablotsky teach acrylic adhesive that does not have acid groups, i.e. does not have carboxyl group, nor hydroxyl group. 
Regarding alicyclic hydrocarbon resin and terpene resin claimed by claim and 5, Liao teaches both terpene resin and alicyclic hydrocarbon resin.
Regarding claim 6 that the amount of methylphenidate is 10-30% relative to the total amount of the adhesive layer, Liao teaches 20-40% methylphenidate in the adhesive layer that overlaps within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding using both alicyclic hydrocarbon resin to terpene resin, Liao teaches more than one tackifying agent in the composition and teaches both alicyclic hydrocarbon resin and the terpene resin. The reference however does not teach mixture of the specifically two claimed tackifiers and their claimed ratio as claimed by claim 8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use mixture of the claimed tackifiers motivated by the reference suggestion to combine more than one tackifier. It is prima facie obvious to combine two elements each of which is taught by the prior art to be useful for the same purpose, in order to form a mixture to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See In re kerkhoven 205 USPQ 1069, 1072.
Regarding the claimed ratio of alicyclic hydrocarbon resin and the terpene resin of 2:1 to 1:2 as claimed by claim 8, it is noted that range of ratio embrace 1:1 ratio, and one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Given the disclosure of cited reference, one having ordinary skill in the art would find it obvious to select quantities of alicyclic hydrocarbon resin and the terpene resin as claimed.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.  

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The focus of applicants’ argument is that Liao does not teach the claimed ratio of the rubber-based adhesive (containing a rubber-based adhesive base and a tackifying resin) and the acrylic-based adhesive of 1:1 to 1:9. The ratios taught by Liao are limited to 49:1 to 3:2, and therefore does not teach any ratio within the claimed range. Thus, Liao fails to teach all of the elements of the claimed invention. Moreover, a person skilled in the art would have no reason to use a ratio outside of these ratios nor a reasonable expectation of success in doing so. Tables 1-2 to 1-8, Tables 2-1 to 3-2, Tables 3-2 to 3-4, and Table 4, showing the excellent effect of suppressing cold flow (cold flow score = 1-3) in patches comprising ratios of 1:1 to 1:9. 

In response to this argument, it is argued that claim 1 of Liao teaches from about 30% to about 80% rubber-based polymer; from about 10% to about 60% tackifying agent; and from about 0% to about 50% non-reactive acrylic polymer. From claim 1 of the reference it is calculated that the acrylic based adhesive can be up to 50%, and the combination of rubber based adhesive and the tackifier can be 40% and more. Therefore, the acrylic based adhesive can be 40% and the combination of rubber based adhesive and the tackifier can be also 40% forming the ratio of 1:1. Other ratio that fall within the claimed ratios can also be drawn from the teaching of the reference. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, the newly cited reference Sablotsky teaches preferred ratio of 1:2 to 15:1 that embrace the claimed ratio. Both Liao and Sablotsky suggest the claimed ratios among other ratios. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163.
 It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./